                         Case 1:20-cv-08924-CM Document 21 Filed 11/10/20 Page 1 of 4




GEORGIA M. PESTANA                                 THE CITY OF NEW YORK                                 BRACHAH GOYKADOSH
Acting Corporation Counsel                                                                                        Senior Counsel
                                                    LAW DEPARTMENT                                         bgoykado@law.nyc.gov
                                                     100 CHURCH STREET                                     Phone: (212) 356-3523
                                                                                                             Fax: (212) 356-1148
                                                  NEW YORK , NEW YORK 10007


                                                                                          November 10, 2020
           By ECF
           Honorable Colleen McMahon
           United States District Judge
           United States District Court
           Southern District of New York
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street
           New York, New York 10007

                      Re:    Jarrett Payne, et al. v. Mayor Bill de Blasio, et al., 20 Civ. 8924 (CM)

           Your Honor:

                   I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel
           of the City of New York, and the attorney assigned to represent defendants City of New York,
           Mayor Bill de Blasio, Police Commissioner Dermot Shea, and Chief of Department Terence
           Monahan. In that capacity, I write to respectfully request that the Court: (1) extend defendants’
           time to answer or otherwise respond to the Complaint; (2) extend the time to file the scheduling
           order; and (3) adjourn the initial conference currently scheduled for January 29, 2021.

                   This case involves eleven plaintiffs, over forty defendants, various dates of incident, and
           184 paragraphs of serious accusations of civil rights violations. Plaintiffs initiated this action
           pursuant to 42 U.S.C. § 1983 on October 26, 2020 against defendants, the identities of most of
           whom are unknown. ECF No. 1. All eleven plaintiffs claim violations of their constitutional
           rights by members of the New York City Police Department at protests during the spring of
           2020. ECF No. 1. As a result of these actions, plaintiffs purport to have suffered damages,
           ranging from significant emotional distress to a fractured right arm. ECF No. 1.

                   Because this action was initiated pursuant to 42 U.S.C. § 1983, certain provisions of
           Local Civil Rule 83.10 govern this action. See Local Civil Rule 83.10. Specifically, plaintiffs
           are required to provide releases—§ 160.50 releases unsealing the arrest and prosecution records
           related to this lawsuit and medical releases—when serving defendants with the Complaint.
           Plaintiffs have not yet done so. On Monday, November 9, 2020, plaintiffs informed defendants
           that they would serve these required releases by the end of this week or by the beginning of next
           week. As eleven plaintiffs bring this action, however, the deadlines in Local Civil Rule 83.10,
           such as the eighty-day extension of time to answer, do not automatically apply.
          Case 1:20-cv-08924-CM Document 21 Filed 11/10/20 Page 2 of 4




        Defendants now request that the Court extend their time to answer or otherwise respond
to the Complaint until eighty-days after receiving the required releases from plaintiffs. The
answer is currently due on November 18, 2020 for defendants City of New York and Mayor de
Blasio; it is due on November 19, 2020 for defendants Commissioner Shea and Chief Monahan.
ECF No. 20. This is defendants’ first request of this kind. Plaintiffs do not consent to this
request because plaintiffs believe an eighty-day extension is excessive. Plaintiffs instead
propose a forty-five-day extension of time. But an eighty-day extension of time is reasonable
and not excessive. There are several reasons to grant defendants’ request.

        First, this extension is necessary as it will give the defense a chance to investigate,
evaluate, and respond to the allegations in the Complaint. To sufficiently investigate and
respond to the allegations, the undersigned must obtain and review certain documents. As
plaintiffs have not identified thirty-four of the individual officers, the undersigned must request
information and records from the appropriate custodial agencies. The defense cannot access
these documents without the required releases from plaintiffs. Once defendants receive the
required releases, the releases will be promptly forwarded to the appropriate agencies for access
to and production of the relevant records.

        Second, this extension of time is necessary in light of the continuing COVID-19 public
health crisis. Due to the global pandemic, the agencies that defendant City of New York must
regularly communicate and coordinate with continue to face communication and access
challenges. These challenges cause extensive delays in the agencies’ ability to fulfill document
and information requests. This prevents defendants from having the information necessary to
assess this matter and otherwise conduct regular business as quickly as prior to the pandemic.

        Third, eighty days is the standard amount of time granted in these types of cases, most of
which only have a single plaintiff. This case has eleven plaintiffs. Particularly given that this
case will be document-intensive and because of the continuing pandemic, more than forty-five
days is necessary to obtain all the documents, review the documents, and respond to the
Complaint. Indeed, if the drafters of Local Civil Rule 83.10 believed that eighty days was a
reasonable amount of time during a normal time in a case with a single plaintiff, then surely,
a fortiori, an eighty-day extension of time in this case is reasonable. The purpose of Local Civil
Rule 83.10 is efficient litigation. There is no reason to deviate from the Local Civil Rule 83.10
timeline here. Defendants respectfully encourage the Court to designate this case for full
participation in Local Civil Rule 83.10. But if not, at the very least, the Court should grant an
eighty-day extension of time to respond to the Complaint.

       Defendants also request that the Court extend the deadline to file the pre-trial scheduling
order until after a response to the Complaint is filed and similarly adjourn the initial conference.
ECF No. 16. The pre-trial scheduling order is due on November 27, 2020 and the initial
conference is currently scheduled for January 29, 2021 at 9:45 a.m. ECF No. 16. The reason for
these requests is that defendants cannot meaningfully complete a pre-trial scheduling order
without first assessing the full scope of documents that exist in this case. Furthermore, the
defense cannot meaningfully attend and participate in an initial conference without first
            Case 1:20-cv-08924-CM Document 21 Filed 11/10/20 Page 3 of 4




evaluating the allegations in the Complaint. Plaintiffs do not consent to this request 1 as plaintiffs
believe it is excessive and wish to litigate this case on an efficient timeline. 2

        Finally, a stay of this matter may be appropriate. Defendants respectfully inform the
Court that they have learned that at least four of the plaintiffs in this action have initiated
Civilian Complaint Review Board investigations. 3 While these investigations are open, this
Office may not be able to speak to any of the officers who are the subjects of those
investigations. This further limits the amount of information available to the defense and hinders
the defense’s ability to fully participate in discovery. Furthermore, should any of the individual
officers who are being investigated be named as defendants, this Office cannot determine
representation until the investigation is complete. The defense may need to request a stay of this
matter if these disciplinary investigations have not been resolved by the time the answer is due.
Plaintiffs have informed defendants that “[i]n terms of the suggested stay pending the CCRB
investigations, [plaintiffs] would object to any such stay and do not believe that it could be
justified by the circumstances of the case.”

        Therefore, defendants respectfully request that the Court extend defendants’ time to
answer or otherwise respond to the Complaint to eighty days after receiving the required releases
from plaintiffs. Defendants also respectfully request that the Court extend the time by which the
pre-trial scheduling order is due and the similarly adjourn the initial conference to after the
answer or any response to the Complaint has been filed.

         Thank you for your consideration herein.


                                                                Respectfully submitted,


                                                                Brachah Goykadosh
                                                                Senior Counsel
                                                                Special Federal Litigation Division



1
  Given that November 27, 2020 is the day after Thanksgiving, plaintiffs would consent to a reasonable extension of
time to file the pre-trial scheduling order only.
2
  As plaintiffs have not yet provided the releases, defendants cannot provide the Court with a proposed revised
scheduling order. Should it please the Court, the defense will provide the Court with a proposed revised scheduling
order upon receiving all the required releases from plaintiff. But assuming that defendants receive all the releases by
November 16, 2020, an eighty-day extension of time would mean the answer would be due on February 4, 2021.
Should it be convenient for the Court, the pre-trial scheduling order and the initial conference could be as early as
the week of February 8, 2020. Therefore, adjourning the initial conference or date by which the pre-trial order is due
only very marginally affects this action’s timeline.
3
 This Office does not yet know whether any of the plaintiffs have initiated Internal Affairs Bureau investigations,
which would have the same impact on this litigation.
        Case 1:20-cv-08924-CM Document 21 Filed 11/10/20 Page 4 of 4




cc:   Christopher Thomas Dunn           Corey Stoughton
      Molly Knopp Biklen                Jennvine Wong
      Jessica Perry                     Legal Aid Society
      New York Civil Liberties Union    199 Water Street
      125 Broad Street, 17th floor      New York, New York 10036
      New York, New York 10004
